PER CURIAM.
The appellant was employed by an independent contractor on road maintenance of the appellee’s railroad. While working along with employees of the railroad company, under supervision of its foreman, the appellant was injured in performing a directed duty. He filed action against the railroad company under the Federal Employers’ Liability Act, 45 U.S.C.A. § 51 et seq., to recover damages for his injuries, and takes this appeal from a judgment for defendant entered on a directed verdict. We find error and reverse.
The appellant had employee status entitling him to sue under F.E.L.A. (Sinkler v. Missouri Pacific R. Co., 356 U.S. 326, 78 *780S.Ct. 758, 2 L.Ed.2d 799), and we hold, on authority of Rogers v. Missouri Pacific R. Co., 77 S.Ct. 443, 352 U.S. 500, 1 L.Ed.2d 493, that the proofs were sufficient to submit to the jury the question of whether employer negligence played a part in producing the .appellant’s injury. See also Conner v. Butler, 361 U.S. 29, 80 S.Ct. 21, 4 L.Ed.2d 10 (reversing Conner v. Butler, Fla.App.1959, 109 So.2d 183).
Reversed and remanded for new trial.